Citation Nr: 0715833	
Decision Date: 05/28/07    Archive Date: 06/11/07

DOCKET NO.  97-32 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased rating for lumbar strain with 
degenerative disc disease, currently assigned a 20 percent 
evaluation.

2.  Entitlement to an increased rating for cervical strain 
with degenerative disc disease, currently assigned a 20 
percent evaluation. 



REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant had active service from July 1979 to February 
1986.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 rating decision by 
the Winston-Salem, North Carolina, Regional Office (RO), 
which denied service connection for arthritis; confirmed a 10 
percent evaluation for lumbar strain; and increased an 
evaluation for cervical strain from 10 percent to 20 percent.  
Appellant appealed an August 1997 rating decision, which 
denied service connection for an acquired psychiatric 
disability, claimed as bipolar disorder, dysthymia, anxiety, 
and post-traumatic stress disorder. 

A subsequent September 2001 rating decision confirmed a 20 
percent evaluation for cervical strain with degenerative disc 
disease; and increased an evaluation for lumbar strain with 
degenerative disc disease from 10 percent to 20 percent, 
effective April 28, 1997. 

The case was then remanded to the RO for further development 
in April 2004 and November 2004.  The veteran and spouse then 
testified at a videoconference held in March 2005 before the 
undersigned Veterans Law Judge.

In June 2005, the Board denied service connection for an 
acquired psychiatric disability and increased ratings for 
lumbar strain and cervical strain.  The Board also remanded 
the issue regarding service connection for 
arthritis/fibromyalgia.

The issues denied were appealed to the United States Court of 
Appeals for Veterans Claims (Court), which vacated that 
portion of the Board's June 2005 decision which denied 
increased ratings for lumbar strain and cervical strain and 
remanded the issues in an Order issued in July 2006.  The 
veteran did not appeal the issue regarding service connection 
for a chronic psychiatric disorder to the Court.  The Court 
pointed out that it did not have jurisdiction concerning the 
remanded issue of service connection for 
arthritis/fibromyalgia.

In regard to the remanded issue of service connection for 
arthritis/fibromyalgia, the Board notes that the RO/AMC 
partially completed the development requested by the veteran.  
This issue is again referred to the RO/AMC for completion.  
As will be set out in detail below, as part of the instant 
issues, a determination as to whether there is arthritis in 
the neck and low back will have to be made, and if so, a 
determination as to whether it is part of the service 
connected pathology will have to be made.

The veteran's representative, in a statement dated in March 
2007 requested that the veteran be considered for a total 
rating based on individual unemployability due to service 
connected disabilities (TDIU).  This is referred to the RO 
for appropriate development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Court vacated that portion of the Board's 
June 2005 decision which denied increased ratings for lumbar 
strain and cervical strain.  The Court in essence held that 
the Board's decision did not contain an adequate analysis 
with regard to functional loss due to pain consistent with 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See 
DeLuca v. Brown 8 Vet. App. 202 (1995).  It was also 
indicated that while the issue of arthritis was remanded, a 
discussion of how arthritis affected the neck and low back 
ratings was not set forth.  That will be cured as part of the 
development undertaken.

The veteran should have a more comprehensive VA examination 
and the examiner must describe how pain and fatigability and 
other factors limit the function of the cervical and lumbar 
segments of the spine.  The doctors should express an opinion 
on whether pain could significantly limit functional ability 
during flare-ups or when these segments of the spine are used 
repeatedly over a period of time.  These determinations 
should, if feasible, be portrayed in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups.  See DeLuca, at 205. 

It has been noted by some examiners that there is some lack 
of effort in some physical examinations.  Other 
characteristics of pain will be identified if present, such 
as disuse atrophy or other indicia.  The examiners will also 
be requested to determine whether the complaints recorded are 
appropriate or seem extreme given the physical findings 
identified.

Therefore, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request him to provide a list with the 
names and addresses of all physicians 
and/or medical facilities where he has 
been treated for his spinal disabilities, 
as well as arthritis/fibromyalgia.  

2.  The RO should schedule the veteran 
for a VA examination(s) to determine the 
nature and severity of his 
service-connected spinal disabilities.  
All pertinent orthopedic and neurologic 
findings must be set forth in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  All 
pertinent symptomatology and findings 
should be reported in detail.  The report 
should list all subjective complaints and 
objective findings in detail, including 
the range of motion (ROM) of the cervical 
and lumbar segments of the spine in 
degrees.  The examiner(s) should address 
the extent of functional impairment 
attributable to any reported pain and 
fatigability in terms of degree of 
restricted motion.  In this regard, the 
examiner should specifically indicate 
(taking into consideration any degree of 
exaggeration) whether there is any pain 
and whether there is likely to be 
additional impairment of the cervical and 
lumbar segments of the spine caused by 
any of the following: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; 
(4) instability; or (5) incoordination.  
The examiner(s) should describe whether 
any existing pain significantly limits 
functional mobility of cervical and 
lumbar segments of the spine (if 
possible, in degrees) during flare-ups or 
when the cervical and lumbar segments of 
the spine are repeatedly used.  The 
examiner(s) should also describe any 
objective evidence of pain, such as 
disuse atrophy that may be present.  The 
examiner(s) should also describe whether 
there are arthritic changes in the neck 
and low back, and if so, indicate whether 
they are part and parcel of the service 
connected disorders at issue.  The 
factors upon which the opinions are based 
must be set forth in detail.  The report 
of the examination(s), including the 
reports of all completed tests or special 
studies, should thereafter be associated 
with the veteran's claims folder.  The 
veteran's claims folder must be made 
available to the examiner(s).  

3.  If the development requested by the 
Board in regard to service connection for 
arthritis/fibromyalgia has not been 
accomplished, the veteran should be 
afforded a VA examination to determine 
the etiology of any 
fibromyalgia/arthritic disorder 
diagnosed.  The claims folder must be 
made available to the physician for 
review in conjunction with the 
examination.  All tests and studies 
deemed necessary should be conducted.  
The examiner is requested to obtain a 
detailed clinical history.  Following the 
examination, the examiner is requested to 
render an opinion as to whether it is as 
likely as not (i.e., at least a 50 
percent probability) that any 
fibromyalgia/arthritis diagnosed is 
related to service, or is due to or 
aggravated by a service-connected 
disability.  In this respect, the 
examiner is advised that the veteran is 
service-connected for residuals of a 
lumbosacral strain with degenerative disc 
disease and radiation, a chronic cervical 
strain, and a nasal fracture.  A complete 
rationale for any opinion expressed 
should be included in the report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The matter of arthritis in the 
neck and low back should be specifically 
adjudicated.  If any benefit sought on 
appeal, for which a notice of 
disagreement (NOD) has been filed, 
remains denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




